internal_revenue_service number release date index number ----------------------------- -------------------------- ------------------------------------------------ ------------------------------- ---------------------------- in re private_letter_ruling request on normalization department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 - plr-101933-03 date date taxpayer --------------------------------------------------------------------------------------------- ------------------------ ------------ ------------------- ------------------------- --------------------- ------------------ ------------------ --------------- ------------- commission ---------------------------------------- department --------------------------------------------------- state x date date date date date dollar_figureb dollar_figurec dear -------------------- ruling under the normalization requirements of former sec_167 and sec_168 of the internal_revenue_code with respect to the accumulated deferred federal_income_tax adfit reserve attributable to property that is removed from taxpayer’s regulated books of account consolidated federal_income_tax return on a calendar_year basis using the accrual_method of accounting taxpayer is a regulated_public_utility engaged in among other things the generation transmission distribution and sale of electrical energy taxpayer is the parent company of an affiliated_group_of_corporations that files a this letter is in response to your letter dated date requesting a taxpayer represents that the facts are as follows the final audit reports one for transmission plant and one for distribution plant on date the commission ordered audits of both the electric transmission and in state x taxpayer provides electric distribution and transmission services and plr-101933-03 is regulated by the commission taxpayer’s rates in state x are established and approved by the commission on a rate of return basis electric distribution plant accounts of taxpayer in state x the purposes of the audit were to support and establish proper depreciation rates for future ratemaking and to identify and remove from regulated plant accounts any assets not in service not properly identified not verifiable or not properly includible as transmission and distribution assets issued on date and date respectively recommended adjustments in taxpayer’s regulated plant accounts based on the physical inventory and independent valuation conducted by the auditors the adjustments to these plant account balances resulted from taxpayer not properly maintaining its plant accounts following the issuance of the audit report taxpayer and the department among others entered into a settlement agreement the amount of dollar_figureb excluded_property will be removed from taxpayer’s regulated books of account however the accumulated depreciation associated with the excluded_property will not be removed from taxpayer’s regulated books of account electric division in its initial rate case filing taxpayer excluded from its computation of regulated rate base the excluded_property in accordance with the settlement referred to above as noted above the accumulated depreciation_reserve in rate base was not adjusted for the accumulated depreciation_reserve on the excluded_property taxpayer did not reflect regulatory depreciation associated with the excluded_property in either its regulated depreciation expense or in its computation of regulated tax expense additionally taxpayer removed the adfit reserve associated with the excluded_property in the amount of dollar_figurec from its computation of regulated rate base the department took the opposite position on the adfit reserve associated with the excluded_property and sought to have this adfit reserve maintained on taxpayer’s regulated books of account to serve as a reduction to rate base however in its final order dated date the commission adopted taxpayer’s position and agreed to the removal of the adfit reserve associated with the excluded_property but ordered taxpayer to submit a letter_ruling request to the internal_revenue_service for the purpose of determining whether adoption of the department’s proposed treatment of the pursuant to the settlement which is pending before the commission property in in date taxpayer initiated a rate case in state x with respect to its state x accordingly taxpayer seeks the following ruling sec_168 of the code provides in part that the term public_utility would the maintenance of the adfit reserve associated with the excluded plr-101933-03 adfit reserve associated with the excluded_property violates the normalization requirements ruling requested property on taxpayer’s regulated books of account and its reflection in the computation of regulated rate base constitute a violation of the normalization rules under former sec_167 and sec_168 of the code and sec_1_167_l_-1 and sec_1 a - b of the income_tax regulations law and analysis property means property used predominantly in the trade_or_business of the furnishing or sale of electrical energy if the rates for such furnishing or sale as the case may be have been established or approved by a state of political_subdivision thereof by any agency_or_instrumentality of the united_states or by a public service or public_utility commission or other similar body of any state or political_subdivision thereof property was contained in sec_167 of the code and sec_168 which defined public_utility_property by means of a cross reference to sec_167 the definition of public_utility_property is unchanged sec_1_167_l_-1 of the regulations provides that under sec_167 property is public_utility_property during any period in which it is used predominantly in a sec_167 public_utility activity the term sec_167 public_utility activity means in part the trade_or_business of the furnishing or sale of electrical energy if the rates for such furnishing or sale have been established or approved by a regulatory body described in sec_167 the term regulatory body described in sec_167 means a state including the district of columbia or political_subdivision thereof any agency_or_instrumentality of the united_states or a public service or public_utility commission or other body of any state or political_subdivision thereof similar to such a commission the term established or approved includes the filing of a schedule of rates with a regulatory body that has the power to approve such rates though such body has taken no action on the filed schedule or generally leaves undisturbed rates filed by the taxpayer determined under sec_168 shall not apply to any public_utility_property within the prior to the revenue reconciliation act of the definition of public_utility sec_168 of the code provides that the depreciation deduction sec_168 of the code provides that one way in which the in order to use a normalization method_of_accounting sec_168 of plr-101933-03 meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting the code requires the taxpayer in computing its tax expense for purposes of establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is no shorter than the method and period used to compute its depreciation for such purposes under sec_168 if the amount allowable as a deduction under sec_168 with respect to public_utility_property differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference requirements of sec_168 are not met is if the taxpayer for ratemaking purposes uses a procedure or adjustment that is inconsistent with the requirements of sec_168 sec_168 provides that the procedures and adjustments that are to be treated as inconsistent for purposes of sec_168 shall include any procedure or adjustment for ratemaking purposes that uses an estimate or projection of the taxpayer’s tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to the other two such items and with respect to the rate base entitled to use accelerated methods of depreciation if they use a normalization method_of_accounting a normalization method_of_accounting is defined in former sec_167 in a manner consistent with that found in sec_168 according to former sec_167 the consistency_requirements of sec_168 apply to former sec_167 sec_1_167_l_-1 of the regulations provides that the reserve established for public_utility_property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer’s use of different depreciation methods for tax and ratemaking purposes sec_1_167_l_-1 of the regulations provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the former sec_167 of the code generally provides that public_utilities are in the present situation taxpayer’s rate base tax expense and depreciation plr-101933-03 amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used sec_1_167_l_-1 of the regulations provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that the aggregate amount allocable to deferred taxes may be reduced to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1_167_l_-1 or to reflect asset retirements or the expiration of the period for depreciation used for determining the allowance for depreciation under sec_167 sec_1_167_a_-11 of the regulations provides similar rules for public_utility_property subject_to depreciation under the class_life_asset_depreciation_range_system cladr expense for ratemaking purposes will be determined without the cost of the excluded_property if the adfit reserve associated with the excluded_property is not removed from taxpayer’s regulated books of account and is used to reduce taxpayer’s rate base the consistency_requirement of sec_168 will be violated because taxpayer will not include the cost of the excluded_property in its rate base or include the amount of related depreciation in its computation of tax expense and depreciation expense for ratemaking purposes ruling above we conclude that the maintenance of the adfit reserve associated with the excluded_property on taxpayer’s regulated books of account and its reflection in the computation of regulated rate base would constitute a violation of the normalization rules under former sec_167 and sec_168 of the code and sec_1_167_l_-1 and sec_1_167_a_-11 of the regulations federal_income_tax consequences of the above-described facts under any other provision of the code or regulations this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent except as specifically set forth above no opinion is expressed concerning the based solely on taxpayer’s representations and the law and analysis as set forth in accordance with the power_of_attorney on file a copy of this letter is being sent sincerely yours kathleen reed kathleen reed senior technician reviewer office of the associate chief_counsel passthroughs and special industries plr-101933-03 to taxpayer’s authorized legal_representative enclosures copy of this letter copy for sec_6110 purposes
